Title: From Thomas Jefferson to the Senate and the House of Representatives, 14 November 1803
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


          
            To the Senate & House of Representatives of the United States.
          
          I now communicate a digest of the information I have recieved relative to Louisiana, which may be useful to the legislature in providing for the government of the country.   a translation of the most important laws in force in that province, now in the press, shall be the subject of a supplementory communication, with such further and material information as may yet come to hand.
          
            
              Th: Jefferson
            
            Nov. 14. 1803.
          
        